Exhibit 10.1

 



FIRST AMENDMENT TO

SINGLE FAMILY HOMES REAL ESTATE PURCHASE AND SALE AGREEMENT

 

 

THIS FIRST AMENDMENT TO SINGLE FAMILY HOMES REAL ESTATE PURCHASE AND SALE
AGREEMENT (this "First Amendment") is made as of October 30, 2014 by and among
HERITAGE II HOLDINGS, LLC, a Florida limited liability company, HERITAGE III
HOLDINGS, LLC, a Florida limited liability company, HERITAGE IV HOLDINGS, LLC, a
Florida limited liability company, HERITAGE V HOLDINGS, LLC, a Florida limited
liability company, HERITAGE RE HOLDINGS, LLC, a Florida limited liability
company, and LINCOLN PROPERTY MANAGEMENT, LLC, a Florida limited liability
company (collectively, “Seller”) and REVEN HOUSING FLORIDA, LLC, a Delaware
limited liability company (“Buyer”) with reference to the following recitals:

 

RECITALS

 

A. Seller and Buyer entered into that certain Single Family Homes Real Estate
Purchase and Sale Agreement dated September 9, 2014 (“Agreement”) pursuant to
which Seller agreed to sell and Buyer agreed to purchase from Seller, fifty (50)
single family homes in the city of Jacksonville, Florida (collectively, the
“Property”).

 

B. Seller and Buyer have agreed to amend the Agreement to add an additional
fourteen (14) days to the Due Diligence Period, to amend the Purchase Price, and
to adjust the number of homes to be purchased by Buyer.

 

NOW THEREFORE, in consideration of the mutual agreements herein contained, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Buyer and Seller hereby agree as follows:

 

AGREEMENT

 

1.                  Definitions. All initially-capitalized terms used in this
First Amendment without definition shall have the meanings given such terms in
the Agreement.

 

2.                  Due Diligence Period. The Due Diligence period referenced in
the Basic Terms of the Agreement is hereby extended by fourteen (14) additional
days such that the Due Diligence Period is now the period commencing on the
Effective Date and ending on the date that is forty-four (44) days after Buyer
receives all Property Information, to be delivered to Buyer pursuant to
Agreement Section 6(a)(3) and Section 7(a), during which period Buyer will be
provided the opportunity to review all aspects of the Property.

 

3.                  Purchase Price. The Purchase Price is hereby changed to Two
Million Two Hundred Fifty Six Thousand and 00/100 Dollars ($2,256,000.00).

 

4.                  Exhibit A. Exhibit A attached to the Agreement is hereby
deleted in its entirety and is replaced by the Exhibit A attached hereto.

 



1

 

 

5.                  Governing Law. This First Amendment shall be governed by the
laws of the State of Florida.

 

6.                  Full Force and Effect. Except as modified herein, Buyer and
Seller agree and affirm that the Agreement remains in full force and effect.

 

7.                  Counterparts. This First Amendment may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. An electronically
transmitted counterpart of this First Amendment shall constitute an original for
all purposes.

 

8.                  Miscellaneous. This First Amendment, together with the
Agreement, sets forth the entire agreement between the parties with respect to
the subject matter set forth herein and therein and may not be modified, amended
or altered except by subsequent written agreement between the parties. In case
of any inconsistency between the provisions of the First Amendment and the
Agreement, the provisions of this First Amendment shall govern and control. This
First Amendment shall be binding upon and shall inure to the benefit of Buyer
and Seller and their respective successors and assigns, if any.

 

 

 

[Remainder of this page deliberately left blank]

 

 

 

 



2

 

 

IN WITNESS WHEREOF, Buyer and Seller have caused this First Amendment to be duly
executed on their behalfs as of the day and year first stated above.

 

 



  SELLER       HERITAGE II HOLDINGS, LLC,   a Florida limited liability company
          By: /s/ Christian Allen                        Name: Christian
Allen                        Its:   President                                   
          HERITAGE III HOLDINGS, LLC,   a Florida limited liability company    
      By: /s/ Christian Allen                        Name: Christian
Allen                        Its:   President                                   
          HERITAGE IV HOLDINGS, LLC,   a Florida limited liability company      
    By: /s/ Christian Allen                        Name: Christian
Allen                        Its:   President                                   
          HERITAGE V HOLDINGS, LLC,   a Florida limited liability company      
    By: /s/ Christian Allen                        Name: Christian
Allen                        Its:   President                                   
   



 

 

3

 



 

 



      HERITAGE RE HOLDINGS, LLC,   a Florida limited liability company          
By: /s/ Christian Allen                        Name: Christian
Allen                        Its:   President                                   
          LINCOLN PROPERTY MANAGEMENT, LLC,   a Florida limited liability
company           By: /s/ Christian Allen                        Name: Christian
Allen                        Its:   President                                   
              BUYER           REVEN HOUSING FLORIDA, LLC,   a Delaware limited
liability company                 By:    /s/ Chad Carpenter                   
         Chad Carpenter            Chief Executive Officer



 

 

 

 



4

 